
	
		I
		112th CONGRESS
		2d Session
		H. R. 4169
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. McGovern (for
			 himself, Mr. Wolf,
			 Mr. Capuano,
			 Ms. Lee of California,
			 Mr. Miller of North Carolina,
			 Mr. Olver, and
			 Ms. Jackson Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Financial Services,
			 Oversight and Government
			 Reform, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the development of a comprehensive strategy to
		  end serious human rights violations in Sudan, to create incentives for
		  governments and persons to end support of and assistance to the Government of
		  Sudan, to reinvigorate genuinely comprehensive peace efforts in Sudan, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThe Act may be cited as
			 the Sudan Peace, Security, and
			 Accountability Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Statement of policy.
					Sec. 5. Requirement of a comprehensive strategy to end serious
				human rights violations and to create peace throughout Sudan.
					Sec. 6. Sanctionable acts.
					Sec. 7. Description of sanctions.
					Sec. 8. Ineligibility for visas and admission to the United
				States.
					Sec. 9. Prohibition on all transactions in property, goods, and
				technology.
					Sec. 10. Expanding sanctions and other authorities in support
				of peace in Sudan.
					Sec. 11. Report.
					Sec. 12. Termination of sanctions.
				
			2.Definitions
			(1)Admitted;
			 alienThe terms admitted and alien have
			 the meanings given those terms in section 101 of the Immigration and
			 Nationality Act (8 U.S.C. 1101).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the
			 Committee on the Judiciary, and the Select Committee on Intelligence of the
			 Senate; and
				(B)the Committee on
			 Financial Services, the Committee on Foreign Affairs, the Committee on the
			 Judiciary, and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
				(3)Financial
			 institutionThe term financial institution has the
			 meaning given that term under section 5312(a)(2) of title 31, United States
			 Code.
			(4)Government of
			 SudanThe term Government of Sudan means—
				(A)the government in
			 Khartoum, Sudan, which is led by the National Congress Party; or
				(B)any successor
			 government formed on or after the date of the enactment of this Act.
				(5)Military
			 equipmentThe term military equipment means—
				(A)weapons, arms,
			 supplies, or parts that readily may be used for military purposes, including
			 radar systems, aerial weapons, or military-grade transport vehicles; or
				(B)supplies or
			 services sold or provided directly or indirectly to any person or government
			 participating, supporting, or assisting in armed conflict in Sudan.
				(6)PersonThe
			 term person has the meaning given such term in section 2(9) of the
			 Sudan Accountability and Divestment Act of 2007 (50 U.S.C. 1701 note; Public
			 Law 110–174), including any board of directors or executives of such a
			 person.
			(7)SupportThe
			 term support or supported means—
				(A)any type of
			 material, financial, or logistical assistance; or
				(B)in the case of the
			 Government of Sudan, failure to prevent or punish serious human rights
			 violations by a person in Sudan that is committing or assisting in the
			 commission of serious human rights violations.
				(8)Serious
			 violations of human rightsThe term serious violations of
			 human rights includes the following:
				(A)Genocide, as
			 described in section 1091 of title 18, United States Code.
				(B)Torture, as such
			 term is defined in section 2340 of title 18, United States Code.
				(C)War crimes, as
			 such term is defined in subsections (c) and (d) of section 2441 of title 18,
			 United States Code.
				(D)Consistent
			 patterns of gross violations of internationally recognized human rights as
			 described in section 502b(a) of the Foreign Assistance Act of 1961.
				(E)Persecution, as
			 interpreted by judicial and administrative case law in the application of
			 section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(42)).
				(F)Acts or omissions described in the
			 President’s Proclamation 8697—Suspension of Entry as Immigrants and
			 Nonimmigrants of Persons Who Participate in Serious Human Rights and
			 Humanitarian Law Violations and Other Abuses (Aug. 4, 2011).
				3.Findings
			(a)FindingsCongress
			 makes the following findings:
				(1)On October 21, 2002, the Sudan Peace
			 Act was enacted into law as Public Law 107–245.
				(2)On July 22,
			 2004—
					(A)the House of
			 Representatives adopted House Concurrent Resolution 467 by a vote of 422–0,
			 concluding that crimes in Darfur constituted genocide; and
					(B)the Senate adopted
			 Senate Concurrent Resolution 1330 by unanimous consent and declared,
			 [T]he atrocities unfolding in Darfur, Sudan, are
			 genocide..
					(3)On September 9,
			 2004, then-Secretary of State Colin Powell testified before the Committee on
			 Foreign Relations of the Senate that genocide has occurred and may still
			 be occurring in Darfur and the Government of Sudan and the
			 Janjaweed bear responsibility.
				(4)On December 23, 2004, the
			 Comprehensive Peace in Sudan Act of 2004 was enacted into law as
			 Public Law 108–497.
				(5)On October 13,
			 2006, the Darfur Peace and Accountability Act of 2006 was
			 enacted into law as Public Law 109–344.
				(6)On April 27, 2007, the International
			 Criminal Court (ICC) issued arrest warrants for—
					(A)former Sudanese Minister of the Interior
			 Ahmad Muhammad Harun, who currently serves as Governor of the Sudanese state of
			 South Kordofan, on 20 counts of crimes against humanity and 22 counts of war
			 crimes in Darfur; and
					(B)Janjaweed Commander Ali Muhammad Ali
			 Abd-Al-Rahman (Ali Kushayb) on 22 counts of crimes against
			 humanity and 28 counts of war crimes.
					(7)On December 31,
			 2007, the Sudan Accountability and Divestment Act of 2007 was
			 enacted into law as Public Law 110–174.
				(8)In May 2008, the Government of Sudan
			 invaded Abyei and has since forcibly removed the Ngok Dinka population, despite
			 signing the Abyei Roadmap Agreement that called for arbitration to resolve the
			 boundary dispute.
				(9)On March 4, 2009,
			 the ICC issued an arrest warrant for Omar al-Bashir, the sitting President of
			 Sudan, on two counts of war crimes and five counts of crimes against humanity
			 related to Darfur.
				(10)On July 10, 2010,
			 the ICC issued a second arrest warrant for Omar al-Bashir, the sitting
			 President of Sudan, on three counts of genocide related to Darfur.
				(11)On May 21, 2011, the Government of Sudan
			 invaded the disputed Abyei region which resulted in the displacement of more
			 than 113,000 civilians, almost all of whom were Ngok Dinka, and has not
			 withdrawn its forces despite entering into an agreement to do so.
				(12)A United Nations
			 report, dated May 29, 2011, stated that the invasion of the Abyei region by the
			 Sudanese Armed Forces (SAF) could lead to ethnic cleansing.
				(13)On June 5, 2011, fighting erupted in South
			 Kordofan, which included the aerial bombardment of civilian areas by the
			 Sudanese Air Force, resulting in the displacement of more than 200,000
			 civilians. On September 1, 2011, similar fighting broke out in Blue
			 Nile.
				(14)In July 2011, the Government of Sudan
			 signed the Doha Document for Peace in Darfur with one rebel group, but the
			 agreement did not include other significant groups.
				(15)Aerial bombardments in civilian areas of
			 South Kordofan and Blue Nile have severely impeded the ability of the
			 population to engage in normal agricultural activities, leading to the
			 potential for a massive famine affecting hundreds of thousands of people, and
			 has caused widespread displacement of civilians. Moreover, the Government of
			 Sudan has continually blocked humanitarian relief to vulnerable populations
			 devastated by its aerial bombardments. The Famine Early Warning Systems Network
			 warns that conditions in these two states are anticipated to reach emergency
			 levels by March 2012. This is one level short of famine.
				(16)On August 15, 2011, the United Nations
			 Office of the High Commissioner for Human Rights released a preliminary report
			 stating that alleged violations of international law by Sudanese forces in the
			 South Kordofan region may constitute war crimes and crimes against
			 humanity. Reported violations included extrajudicial killings,
			 arbitrary arrests and illegal detention, forced disappearances, aerial
			 bombardments and attacks against civilians, looting and destruction of civilian
			 homes and villages, massive displacement, attacks on churches, interference
			 with medical and humanitarian assistance, and allegations of targeted attacks
			 against ethnic and racial groups and the existence of mass graves.
				(17)On March 1, 2012, the ICC issued an arrest
			 warrant against the current Sudanese Defense Minister Abdel Raheem Muhammad
			 Hussein for crimes against humanity and war crimes committed in Darfur from
			 August 2003 to March 2004.
				(18)Recent offensive operations in South
			 Kordofan and Blue Nile by Sudanese Armed Forces have led to significant and
			 increasing flows of refugees to Ethiopia and South Sudan, and on November 10,
			 2011, reports by the United Nations indicated that aerial bombardment by the
			 Sudanese Armed Forces was used against a refugee camp in South Sudan. On
			 January 24, 2012, UNHCR again condemned an air raid carried out at a refugee
			 transit site located within South Sudan.
				(19)Reports of cross
			 border ground attacks by Sudan into South Sudan, aerial bombardment inside
			 South Sudan and the increasing presence of Sudanese military forces close to
			 the border between Sudan and South Sudan are provocative acts that raise
			 tensions between the two countries, increasing the risk of a military conflict
			 and the aggravation of the humanitarian crisis.
				(20)During 2011, the
			 United Nations documented that over half a million people had been displaced as
			 a result of violence in Darfur, South Kordofan, Blue Nile, and Abyei.
				(21)There is sufficient evidence to conclude
			 that the Government of Sudan and persons controlled or supported by the
			 Government of Sudan are using military equipment to commit or assist in
			 committing serious human rights violations.
				4.Statement of
			 policy
			(a)Statement of
			 policyIt shall be the policy of the United States to take urgent
			 action to—
				(1)promote a genuinely comprehensive approach
			 to resolving all issues related to serious human rights violations and
			 political instability in Sudan, with the goal of encouraging a single,
			 comprehensive agreement that provides a framework for democratic reform and
			 lasting peace throughout all of Sudan, as well as a transparent, fair, and
			 all-inclusive constitutional process;
				(2)identify actions to provide immediate
			 protection to noncombatants throughout Sudan who have been victims of serious
			 human rights violations or are vulnerable to becoming victims of serious human
			 rights violations, including—
					(A)demanding that the
			 Government of Sudan permit free and unfettered access for international
			 humanitarian aid throughout Sudan, including throughout Darfur, South Kordofan,
			 Blue Nile, and Abyei, and absent such agreement, the United States should seek
			 other mechanisms to mitigate the effects of the lack of such humanitarian
			 aid;
					(B)considering
			 options, including in consultation with key international and regional actors
			 described in paragraph (6), in which the United States could enforce the
			 existing United Nations-imposed ban on offensive military flights over Darfur,
			 as well as an extension of that ban to include South Kordofan, Blue Nile, and
			 Abyei;
					(C)calling upon all
			 persons and governments to immediately cease all selling, leasing, loaning,
			 exporting, or otherwise transferring of military equipment to the Government of
			 Sudan or to any person controlled or supported by the Government of Sudan;
			 and
					(D)urging the United
			 Nations Security Council to—
						(i)ban
			 all sales, leases, loans, exports, or transfers of military equipment to the
			 Government of Sudan or any person controlled or supported by the Government of
			 Sudan;
						(ii)expand the
			 existing ban on all military flights over Darfur provided for under paragraph 6
			 of United Nations Security Council Resolution 1591 (2005) to other areas of
			 Sudan where there are currently serious human rights violations occurring,
			 including in South Kordofan, Blue Nile, and Abyei; and
						(iii)authorize a
			 peacekeeping force to any area of Sudan not currently served by such a force
			 and for which there is credible evidence of serious human rights
			 violations;
						(3)promote free and
			 transparent democratic reform in Sudan, including exploring methods through
			 which the United States can provide technical support and funding to promote
			 democratic institutions, nongovernmental organizations, civil society, and
			 representative political participation in Sudan;
				(4)hold persons and
			 governments accountable for committing or assisting in the commission of in
			 serious human rights violations, or for supporting or assisting those persons
			 and governments that commit or assist in the commission of human rights
			 violations, including—
					(A)ensuring that all
			 sanctions in effect against the Government of Sudan are exercised against all
			 applicable Government of Sudan-controlled or supported persons and property,
			 bearing in mind that the Government of Sudan may have nominally transferred
			 certain state-controlled or supported persons and property to leaders within
			 the National Congress Party (NCP) while preserving Government of Sudan control
			 over or support of those persons and financial interests;
					(B)expanding
			 sanctions to target the Government of Sudan and persons controlled or supported
			 by the Government of Sudan in the commission or assistance of serious human
			 rights violations througout Sudan, including in Darfur, South Kordofan, Blue
			 Nile, or Abyei;
					(C)formulating and
			 enforcing sanctions against persons or governments outside of Sudan that
			 support or assist the Government of Sudan or persons controlled or supported by
			 the Government of Sudan in the commission or assistance of serious human rights
			 violations in Sudan;
					(D)urging the United
			 Nations Security Council to—
						(i)create a more
			 comprehensive, international set of sanctions against the Government of Sudan
			 and persons controlled or supported by the Government of Sudan that commit,
			 assist in, or otherwise support serious human rights violations in
			 Sudan;
						(ii)expand the ICC’s
			 mandate beyond only Darfur to cover all of Sudan, including South Kordofan,
			 Blue Nile, and Abyei; and
						(iii)adopt the broadest authority possible,
			 including the application of the United Nations’ Charter Chapter 7 powers, to
			 execute any ICC arrest warrants issued against any person in Sudan;
						(E)encouraging
			 countries to cooperate in executing ICC arrest warrants related to allegations
			 of genocide, war crimes, and crimes against humanity in Sudan; and
					(F)determining the
			 extent of serious human rights violations throughout Sudan, including in
			 Darfur, South Kordofan, Blue Nile, and Abyei, which may include sending an
			 assessment team to interview refugees in Ethiopia and South Sudan;
					(5)ensure the
			 resolution of all outstanding issues between the Governments of Sudan and South
			 Sudan, including—
					(A)enhancing
			 diplomacy with the African Union High Level Implementation Panel, the United
			 Nations, and other key international and regional actors described in paragraph
			 (6) that have significant influence or interests related to the region to
			 assist the Governments of Sudan and South Sudan to continue high level
			 engagement to resolve outstanding issues, including the final status of Abyei,
			 the disputed border areas, transitional financial arrangements, and outstanding
			 oil-related issues in order to address points of conflict and ensure a peaceful
			 relationship between the two countries; and
					(B)insisting that the
			 Governments of Sudan and South Sudan respect the political independence and
			 territorial integrity of neighboring countries; and
					(6)engage with key
			 international and regional actors, including the African Union, the United
			 Nations, the European Union, the League of Arab States, China, Russia,
			 Ethiopia, Qatar, Turkey, and other governments and persons that have
			 significant influence or interests related to Sudan, in order to achieve the
			 policies of this section and the overall goals of this Act.
				5.Requirement of a
			 comprehensive strategy to end serious human rights violations and to create
			 peace throughout Sudan
			(a)Requirement for
			 development and submission of comprehensive strategyNot later
			 than 180 days after the date of the enactment of this Act, the President shall
			 develop and transmit to the appropriate congressional committees a
			 comprehensive strategy in accordance with the statement of policy specified in
			 section 4.
			(b)Contents of
			 strategyThe strategy required under subsection (a) shall include
			 the following:
				(1)The development of
			 an interagency framework to plan, coordinate, and review the diplomatic,
			 economic, intelligence, and military actions and capabilities of United States
			 policy regarding Sudan. The agencies involved shall include the
			 following:
					(A)The Department of State and the United
			 States Agency for International Development (USAID), including the Special
			 Envoy for Sudan, the Bureau of Democracy, Human Rights, and Labor (DRL), the
			 Bureau of Conflict and Stabilization Operations, and USAID’s Bureau of
			 Democracy, Conflict, and Humanitarian Assistance.
					(B)The Department of
			 Treasury, including the Office of Foreign Assets Control (OFAC).
					(C)The Department of
			 Homeland Security.
					(D)The Department of
			 Commerce, including the Bureau of Industry and Security (BIS).
					(E)The Department of
			 Defense.
					(F)The National
			 Security Council.
					(G)The Office of the Director of National
			 Intelligence and the Central Intelligence Agency.
					(2)A
			 description of the United States diplomatic, economic, intelligence, and
			 military actions and capabilities engaged, as of the date of the enactment of
			 this Act, with Sudan, including multilateral efforts.
				(3)A review of governments and persons outside
			 of Sudan that provide diplomatic, economic, intelligence, and military support
			 or assistance to the Government of Sudan, including governments and persons
			 that facilitate the export of military equipment to Sudan.
				(4)A list of governments and persons
			 identified in paragraph 3 that may be committing sanctionable acts (as defined
			 in section 6).
				(5)A process for providing timely and regular
			 information to the President for the purpose of determining whether a
			 government or person may be committing sanctionable acts (as defined in section
			 6).
				(6)An assessment of
			 the United States diplomatic, economic, intelligence, and military actions and
			 capabilities that reasonably may be utilized, strengthened, or improved to
			 further the objective of ending serious human rights violations in Sudan and of
			 promoting a nationwide, comprehensive peace and democratic reform strategy.
			 This assessment should include multilateral and bilateral efforts through the
			 United Nations, other governments and persons that have significant influence
			 or interests in Sudan, and humanitarian NGOs.
				(c)FormThe
			 strategy shall be submitted in unclassified form, but may include a classified
			 annex.
			6.Sanctionable
			 acts
			(a)Providing
			 support or assistance in the commission of serious human rights violations in
			 SudanThe President shall
			 impose on any person or government at least two of the sanctions specified in
			 section 7 if the President determines and certifies to the appropriate
			 congressional committees that such person or government has supported or
			 assisted the Government of Sudan or any person controlled or supported by the
			 Government of Sudan in the commission, or assistance in the commission, of
			 serious human rights violations in Sudan, including by—
				(1)selling, leasing,
			 loaning, exporting, or otherwise transferring military equipment to the
			 Government of Sudan or any person controlled or supported by the Government of
			 Sudan; or
				(2)providing in any
			 12-month period any property, goods, technology, services, or other support in
			 the amount of $500,000 or more, or any combination of such items or support the
			 aggregate of which exceeds $500,000 in any such period, that directly and
			 significantly contributes to the Government of Sudan or any person controlled
			 or supported by the Government of Sudan to commit or assist in the commission
			 of serious human rights violations.
				(b)Interfering with
			 humanitarian aidThe
			 President shall impose on any person or government at least two of the
			 sanctions specified in section 7 if the President determines and certifies to
			 the appropriate congressional committees that such person or government is
			 interfering or has interfered with the delivery of humanitarian aid to
			 Sudan.
			(c)Impeding or
			 threatening peace and stability in SudanThe President shall
			 impose on any person or government at least two of the sanctions specified in
			 section 7 if the President determines and certifies to the appropriate
			 congressional committees that such person or government is impeding the peace
			 process or threatening the stability of any part of Sudan or the region.
			(d)Failure To
			 execute ICC arrest warrants against government of Sudan officialsThe President shall impose on any person or
			 government at least two of the sanctions specified in section 7 if the
			 President determines and certifies to the appropriate congressional committees
			 that such person or government has failed to execute an International Criminal
			 Court arrest warrant against any Government of Sudan official if such person or
			 government—
				(1)had the
			 jurisdictional authority to execute the warrant;
				(2)had the
			 opportunity to execute the warrant; and
				(3)failed to do so
			 without reasonable justification.
				(e)Exception for
			 South SudanNo sanctions or other prohibitions described in this
			 Act shall be imposed on any government or person that is acting on behalf of
			 the Government of South Sudan in connection with—
				(1)the shipment or
			 payment for oil from South Sudan; or
				(2)the advancement of
			 peace between Sudan and South Sudan.
				(f)Exception for
			 sales of humanitarian aid, including food, medicine, and medical
			 devicesNo sanctions or other
			 prohibitions described in this Act shall be imposed on any government or person
			 that is or has conducted or facilitated the provision or sale of humanitarian
			 aid, including food, medicine, or medical devices, to the Government of Sudan
			 or any person controlled or supported by the Government of Sudan.
			7.Description of
			 sanctions
			(a)SanctionsThe
			 sanctions referred to in section 6 are the following:
				(1)The withdrawal,
			 limitation, or suspension of United States development assistance under part I
			 of the Foreign Assistance Act of 1961.
				(2)Directing the Export-Import Bank of the
			 United States, the Overseas Private Investment Corporation, or the Trade and
			 Development Agency to not approve the issuance of any (or a specified number
			 of) guarantees, insurance, extensions of credit, or participation in an
			 extension of credit with respect to the person or government identified by the
			 President under section 6 of this Act.
				(3)The withdrawal,
			 limitation, or suspension of United States security assistance under part II of
			 the Foreign Assistance Act of 1961.
				(4)In accordance with section 701 of the
			 International Financial Institutions Act, directing the United States executive
			 director at international financial institutions referred to in such section to
			 oppose and vote against loans primarily benefitting the person or government
			 identified by the President under section 6 of this Act.
				(5)Ordering the heads of the appropriate
			 United States departments and agencies not to issue any (or a specified number
			 of) specific licenses, and not to grant any other specific authority (or a
			 specified number of authorities), to export any goods or technology to the
			 person or government identified by the President under section 6 of this Act,
			 under—
					(A)the Export
			 Administration Act of 1979 (as continued in effect by the International
			 Emergency Economic Powers Act);
					(B)the Arms Export
			 Control Act;
					(C)the Atomic Energy
			 Act of 1954; or
					(D)any other statute
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or re-export of goods or services.
					(6)Prohibiting any United States financial
			 institution or person from making loans or providing credits totaling more than
			 $500,000 in any 12-month period to the person or government identified by the
			 President under section 6 of this Act.
				(7)Prohibiting the United States Government
			 from procuring, or entering into any contract for the procurement of, any goods
			 or services from the person or government identified by the President under
			 section 6 of this Act.
				(8)Downgrading, suspending, or canceling at
			 least one official, economic, cultural, or scientific visit, meeting, or
			 contact between any person or government within the jurisdiction of the United
			 States and the government identified by the President under section 6 of this
			 Act.
				(b)Presidential
			 authority for additional sanctionsThe President may impose additional
			 sanctions not specified in subsection (a) pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to any
			 person or government identified by the President under section 6 of this
			 Act.
			(c)WaiverThe President may waive the application of
			 section 6 of this Act with respect to any person or government identified by
			 the President under such section if the President determines that such a waiver
			 is in the national interests of the United States. At least 30 days before
			 granting such a waiver, the President shall provide the appropriate
			 congressional committees notice of, and a justification for, such
			 waiver.
			8.Ineligibility for
			 visas and admission to the United States
			(a)In
			 generalAn alien is
			 ineligible to receive any visa to enter the United States if the President has
			 made a determination regarding the alien under section 6.
			(b)RevocationThe Secretary of State shall revoke,
			 including retroactively revoke if the alien has been admitted to the United
			 States, in accordance with section 221(i) of the Immigration and Nationality
			 Act (8 U.S.C. 1201(i)), the visa or other documentation of any alien if the
			 President has made a determination regarding the alien under section 6 of this
			 Act.
			(c)Inadmissibility
			 and removability
				(1)InadmissibilityAn arriving alien may be charged under any
			 applicable provision of section 212 of the Immigration and Nationality Act if
			 the President has made a determination regarding the alien under section
			 6.
				(2)RemovabilityAn alien admitted to the United States may
			 be charged under any applicable provision of section 237 of the Immigration and
			 Nationality Act if the President has made a determination regarding the alien
			 under section 6.
				(d)Certain family
			 members also ineligible for visas and admissionThe following
			 persons, if they are aliens, are subject to subsections (a) through (c) if the
			 President has made a determination under section 6 with respect to an
			 alien:
				(1)The spouse of the
			 alien identified by the President under section 6.
				(2)The natural,
			 adopted, or step- son or daughter of the alien so identified.
				(3)The natural or
			 legal parents, step-parents, or guardians of the alien so identified.
				(4)The natural or
			 legal grandparents or step-grandparents of the alien so identified.
				(e)Visa
			 waiverThe Secretary of State may waive the application of
			 subsections (a), (b), and (d) if the Secretary determines that such a waiver is
			 in the national interests of the United States. At least 30 days before
			 granting such a waiver, the Secretary shall provide to the appropriate
			 congressional committees notice of, and a justification for, the waiver.
			(f)Inadmissibility
			 and removal waiverThe Secretary of Homeland Security may waive
			 the application of subsections (c) and (d) if the Secretary determines that
			 such a waiver is in the national interests of the United States. At least 30
			 days before granting such a waiver, the Secretary shall provide to the
			 appropriate congressional committees notice of, and a justification for, the
			 waiver.
			9.Prohibition on
			 all transactions in property, goods, and technology
			(a)Prohibition of
			 property transactionsThe Secretary of the Treasury shall block
			 and prohibit all transactions in all property and interests in property,
			 including any goods or technology, of any person or government in the United
			 States, that come within the United States, or that are or come within the
			 possession or control of a person within the jurisdiction of the United States,
			 if a person or government—
				(1)is designated by
			 the President under section 6; or
				(2)acts as an agent
			 of or on behalf of a person or government designated by the President under
			 section 6 in a matter relating to the activity for which the person or
			 government was added to that list.
				(b)Waiver for
			 national interestsThe Secretary of the Treasury may waive the
			 application of subsection (a) if the Secretary determines that such a waiver is
			 in the national interests of the United States. At least 30 days before
			 granting such a waiver, the Secretary shall provide to the appropriate
			 congressional committees notice of, and a justification for, the waiver.
			(c)Enforcement
				(1)PenaltiesA
			 person or government that violates, attempts to violate, conspires to violate,
			 or causes a violation of this section or any regulation, license, or order
			 issued to carry out this section shall be subject to the penalties specified in
			 subsections (b) and (c) of section 206 of the International Emergency Economic
			 Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an
			 unlawful act described in subsection (a) of such section.
				(2)Requirements for
			 financial institutions
					(A)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall prescribe regulations to
			 require each financial institution in the United States—
						(i)to perform an
			 audit of the assets within the possession or control of the financial
			 institution to determine whether any of such assets are required to be frozen
			 pursuant to subsection (a); and
						(ii)to submit to the
			 Secretary—
							(I)a report
			 containing the results of the audit; and
							(II)a certification
			 that, to the best of the knowledge of the financial institution, the financial
			 institution has frozen all assets within the possession or control of the
			 financial institution that are required to be so frozen.
							(B)PenaltiesThe
			 penalties provided for in sections 5321(a) and 5322 of title 31, United States
			 Code, shall apply to a financial institution that violates a regulation
			 prescribed under subparagraph (A) in the same manner and to the same extent as
			 such penalties would apply to any person that is otherwise subject to such
			 sections 5321(a) or 5322.
					(d)Regulatory
			 authorityThe Secretary of the Treasury shall issue such
			 regulations, licenses, or orders as are necessary to carry out this
			 section.
			10.Expanding sanctions
			 and other authorities in support of peace in Sudan
			(a)Blocking of
			 assets and restriction on visas of certain individuals identified by the
			 PresidentSection 6(c) of the
			 Comprehensive Peace in Sudan Act of 2004 (Public Law 108–497; 50 U.S.C. 1701
			 note) is amended—
				(1)by striking
			 Darfur Peace and Accountability Act of 2006 each place it
			 appears and inserting Sudan Peace, Security, and Accountability Act of
			 2012; and
				(2)by striking
			 in Darfur each place it appears and inserting in
			 Sudan.
				(b)Sanctions
			 against Janjaweed commanders and coordinators or other
			 individualsSection 5(c) of
			 the Darfur Peace and Accountability Act of 2006 (Public Law 109–344; 50 U.S.C.
			 1701 note) is amended—
				(1)by inserting
			 and as amended by section 10(a) of the Sudan Peace, Security, and
			 Accountability Act of 2012 after as added by subsection
			 (a); and
				(2)by striking
			 in Darfur and inserting in Sudan.
				(c)Additional
			 authorities To deter and suppress genocide in Sudan
				(1)In
			 generalSection 6 of the Darfur Peace and Accountability Act of
			 2006 (Public Law 109–344; 50 U.S.C. 1701 note) is amended—
					(A)in the section
			 heading, by striking genocide in darfur and inserting
			 human rights violations in
			 sudan;
					(B)by striking
			 subsections (a) through (d); and
					(C)by redesignating
			 subsections (e) and (f) as subsections (a) and (b), respectively.
					(2)Clerical
			 amendmentThe table of
			 contents for such Act is amended by striking the item relating to section 6 and
			 inserting the following:
					
						
							Sec. 6. Additional authorities to deter
				and suppress human rights violations in
				Sudan.
						
						.
				(d)Continuation of
			 restrictionsSection 7(a) of
			 the Darfur Peace and Accountability Act of 2006 (Public Law 109–344; 50 U.S.C.
			 1701 note) is amended by striking the Government of Sudan is acting in
			 good faith to and all that follows and inserting the Government
			 of Sudan has met the requirements described in paragraphs (1) through (10) of
			 section 12 of the Sudan Peace, Security, and Accountability Act of
			 2012.
			(e)Reporting
			 requirementsThe Sudan Peace
			 Act (Public Law 107–245; 50 U.S.C. 1701 note) is amended by striking section
			 8.
			11.Report
			(a)Report
			 requiredNot later than one year after the transmission of the
			 strategy required under section 5 and every 180 days thereafter, the President
			 shall prepare and transmit to the appropriate congressional committees a report
			 on the progress made toward the implementation of the strategy.
			(b)ContentsThe
			 report required under subsection (a) shall include—
				(1)a description and evaluation of actions
			 taken toward the implementation of the comprehensive strategy required under
			 section 5;
				(2)a description of efforts to identify any
			 person or government that has engaged in any action under section 6 that would
			 trigger the imposition of sanctions under section 7;
				(3)a description of
			 efforts to renew engagement with key regional and international actors,
			 including the African Union, the United Nations, the European Union, the League
			 of Arab States, China, Russia, Ethiopia, Qatar, Turkey, and other governments
			 and persons that have significant influence or interests related to Sudan on
			 the issue of sanctions with respect to Sudan;
				(4)a description of
			 efforts taken and progress made to update and expand the sanctions regime to
			 target and include Government of Sudan and persons who have committed serious
			 human rights violations in Sudan;
				(5)a description of efforts to work with the
			 African Union, the United Nations, the European Union, the League of Arab
			 States, China, Russia, Ethiopia, Qatar, Turkey, and other governments and
			 persons that have significant influence or interests related to Sudan to
			 develop a comprehensive approach to Sudan’s many conflicts and engage the
			 Government of Sudan in achieving a comprehensive agreement for democratic
			 reform; and
				(6)a description of
			 efforts to ensure, and the degree of success in ensuring, free and unfettered
			 access and delivery of humanitarian aid to those individuals who need it,
			 protect civilians from attack, and the cessation of attacks on
			 noncombatants.
				(c)FormThe
			 report under subsection (a) shall be submitted in unclassified form, but may
			 include a classified annex.
			12.Termination of
			 sanctionsThe imposition of
			 sanctions under sections 6 and 7 and the restrictions under sections 8 and 9
			 shall terminate on the date that is 30 days after the date on which the
			 President certifies to the appropriate congressional committees that the
			 Government of Sudan has—
			(1)abided by all
			 United Nations Security Council Resolutions related to peace and humanitarian
			 issues in Sudan;
			(2)permanently ceased
			 all attacks on noncombatants throughout Sudan;
			(3)demobilized and
			 demilitarized any person controlled or supported by the Government of Sudan
			 which has committed or assisted in serious human rights violations;
			(4)cooperated with
			 efforts to disarm, demobilize, and deny safe haven in Sudan to members of the
			 Lord’s Resistance Army;
			(5)granted free and
			 unfettered access for delivery of humanitarian assistance;
			(6)allowed for the
			 safe and voluntary return of refugees and internally displaced persons;
			(7)provided genuine
			 accountability for persons who have committed or assisted in serious human
			 rights violations, including those persons with political or military command
			 authority;
			(8)permitted free,
			 transparent, and all-inclusive democratic reform in Sudan, with a
			 constitutional process leading to free and fair elections having occurred or
			 scheduled to occur in a reasonable amount of time;
			(9)complied in
			 substance and spirit with all peace agreements signed since 2006, including the
			 Darfur Peace Agreement (Abuja), the Doha Document for Peace in Darfur, all
			 existing agreements with South Sudan, and any future agreements that may be
			 reached to achieve the goals of this Act; and
			(10)negotiated in
			 good faith for a resolution of all conflicts in Sudan.
			
